                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


ERIK MATTSON,                                               No. 3:18-cv-00990-YY

                      Plaintiff,                            ORDER

       v.

NEW PENN FINANCIAL, LLC,

                      Defendant.

HERNÁNDEZ, District Judge:

       Magistrate Judge Youlee Yim You issued a Findings and Recommendation on March 8,

2021, in which she recommends that this Court grant Defendant’s Motion to Deny Class

Certification. F&R, ECF 85. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 96. When any party objects to any portion of the Magistrate Judge’s Findings &




1 - ORDER
Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       Judge You concluded that Plaintiff is an inadequate class representative in part because

questions remain concerning whether he has standing to bring a claim under the Telephone

Consumer Protection Act (TCPA). F&R 10–11. Plaintiff objects to the F&R on the ground that it

improperly found that questions remain concerning whether Plaintiff has standing to bring this

claim. Pl. Obj. 7, ECF 96. “[T]he law of Article III standing . . . serves to prevent the judicial

process from being used to usurp the powers of the political branches and confines the federal

courts to a properly judicial role[.]” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as

amended on denial of reh’g, (May 26, 2016) (internal citations and quotations omitted). To have

standing to bring a claim under Article III, a plaintiff “must have (1) suffered an injury in fact,

(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision. NEI Contracting & Eng’g, Inc. v. Hanson Aggregates

Pac. Sw., Inc., 926 F.3d 528, 532 (9th Cir. 2019) (quoting Spokeo, Inc., 136 S. Ct. at 1547).

Standing to sue is measured at the time the plaintiff files suit. Davis v. Fed. Election Comm’n,

554 U.S. 724, 732 (2008) (characterizing standing as the “personal interest that must exist at the

commencement of the litigation”).

       Plaintiff meets those requirements. Plaintiff personally suffered an injury in fact when he

received an unwanted call from Defendant on what Plaintiff alleges was his residential phone

number after Plaintiff placed it on the national Do Not Call Registry (DNCR). The injury is

fairly traceable to the conduct of Defendant—there is no dispute that Defendant made the calls to




2 - ORDER
Plaintiff’s phone when his phone number was on the DNCR.1 Plaintiff’s claim is also likely to be

redressed by a favorable judicial decision because the TCPA creates a right to a remedy. 47

U.S.C. § 227(c)(5). Thus, Plaintiff has standing to bring this case. If Plaintiff has Article III

standing to bring this case, he also has standing to bring a class action based on the same case or

controversy. See Flast v. Cohen, 392 U.S. 83, 99 (1968) (“The fundamental aspect of standing is

that it focuses on the party seeking to get his complaint before a federal court and not on the

issues he wishes to have adjudicated.”).

       Whether Plaintiff meets the requirements of Rule 23 is a different question from whether

he has Article III standing. See id. The Court adopts Judge You’s conclusion that Plaintiff cannot

meet the typicality and commonality requirements of Fed. R. Civ. P. 23 because individual

questions concerning whether he is a residential subscriber subject to the TCPA’s protections

will predominate the litigation. See Koos v. First Nat. Bank of Peoria, 496 F.2d 1162, 1164 (7th

Cir. 1974). The Court has carefully considered Plaintiff’s objections and concludes that there is

no basis to modify the remainder of the Findings & Recommendation. The Court has also

reviewed the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s

Findings & Recommendation.

///

///

///

///

///




1
 Defendant, however, alleges that it had consent to call Plaintiff’s phone number so its phone
call did not violate the TCPA.


3 - ORDER
                                     CONCLUSION

       The Court ADOPTS IN PART Magistrate Judge You’s Findings and Recommendation

[85]. Defendant’s Motion to Deny Class Certification [74] is GRANTED.

       IT IS SO ORDERED.



                   July 9, 2021
       DATED: _______________________.



                                                 _____________________________
                                                 MARCO A. HERNÁNDEZ
                                                 United States District Judge




4 - ORDER
